            Case 2:19-cv-00570-JCM-DJA Document 11 Filed 06/11/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                           Case No. 2:19-cv-00570-JCM-DJA
10
             Plaintiff,                                   [PROPOSED] ORDER GRANTING
11                                                        MOTION FOR SERVICE BY
             v.                                           PUBLICATION
12
      MOHAMED VERJEE,
13
             Defendant.
14

15
            Plaintiff, the United States of America, has moved the Court to issue an order authorizing
16
     plaintiff to serve defendant Mohamed Verjee by publication pursuant to Fed. R. Civ. P (4)(f)(3),
17
     in a newspaper widely circulated in the area of his last known address.
18
            The Court FINDS that the affidavits and exhibits submitted by Plaintiff demonstrate that
19
     defendant Mohamed Verjee is a necessary party, a cause of action exists against him, the United
20
     States has exhausted all possible means of locating and serving defendant Mohamed Verjee, and
21
     that service by publication is appropriate in this case because defendant cannot, after due
22
     diligence, be personally served.
23
            Pursuant to Fed. R. Civ. P. 4(f)(3), Plaintiff is hereby ORDERED to serve defendant
24
     Mohamed Verjee, by publication in English in the Vancouver Sun, once a week for four
25
     consecutive weeks, service of which is to be completed within 45 days of this order.
26
27

28                                                    1
29

30
           Case 2:19-cv-00570-JCM-DJA Document 11 Filed 06/11/20 Page 2 of 2




 1          Plaintiff is FURTHER ORDERED to mail a copy of this order authorizing service by

 2   publication, the summons, and complaint to Verjee’s last known address.

 3          IT IS SO ORDERED.

 4
               June 11, 2020
 5   DATED:

 6

 7                                              HON. JAMES
                                                Daniel         C. MAHAN
                                                       J. Albregts
                                                Senior United States DistrictJudge
                                                United States Magistrate      Court Judge
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                 2
29

30
